Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 24, 1999 (People v Mus-grove, 261 AD2d 640), affirming a judgment of the Supreme Court, Suffolk County, rendered April 16, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J.P., Smith, Friedmann and McGinity, JJ., concur.